 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   VINCENT JANNUZZI,                                  Case No.: 3:18-cv-02709-BEN-MSB
12                                     Plaintiff,
                                                        ·oRDERGRANTINGSTIPULATION
13   v.                                                  TO DISMISS PLAINTIFF'S
                                                         FOURTH AND FIFTH CAUSES OF
14   GENERAL MOTORS LLC, a Delaware
                                                         ACTION, PLAINTIFF'S CLAIM
     Corporation, and DOES 1-10,
15                                                       FOR PUNITIVE DAMAGES AND
                                     Defendant.          WITHDRAWING DEFENDANT'S
16
                                                         MOTION TO TRANSFER VENUE
17
                                                        [Doc. No. 18]•
18
19
20         On January 27, 2020, Plaintiff Vincent Jannuzzi ("Plaintiff') and Defendant
21   General Motors LLC ("Defendant") submitted a Stipulation to Dismiss Plaintiffs Fourth
22   and Fifth Causes of Action, Plaintiffs Claim for Punitive Damages and Withdrawing
23   Defendant's Motion to Transfer Venue.
24         Having reviewed the Stipulation, and finding good cause for same, the Stipulation
25   is hereby GRANTED. The Court Orders as follows:
26        · 1. Plaintiffs Fourth Cause of Action for Fraud in the Inducement � Intentional
27        Misrepresentation, and Fifth Cause of Action for Fraud in the Inducement -
28         Concealment, are dismissed with prejudice;
                                                    1
                                                                           3: 18-cv-02709-BEN-MSB
A




     1     2. Plaintiff's claim for punitive damages is dismissed with Prejudice;
     2     3. Defendant's Motion to Transfer Venue is withdrawn and the hearing vacated.
     3     IT IS SO ORDERED.
     4
     5 DATED: Janua�, 2020
     6
     7
     8
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                 2
                                                                            3: l 8-cv-02709-BEN-MSB
